ORDER
The Disciplinary Review Board on March 4, 1996, having filed with the Court its decision concluding that JAMES R. PICCIANO of HADBON HEIGHTS, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5 (failure to provide written fee agreement) and RPC 8.4(c) (misrepresentation of the status of the matter to his client);
And the Disciplinary Review Board having further concluded that respondent should practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year;
And good cause appearing;
*83It is ORDERED that JAMES R. PICCIANO is hereby reprimanded; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.